Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-11 are pending in the application and have been examined as the subject matter of record.
Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 04/29/2020 is a national stage entry of PCT/EP2018/080863 with an international filing date of 11/12/2018 and claims foreign priority to 17201773.3 , filed 11/15/2017.
Information Disclosure Statement
The two (2) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-11 are rejected under 35 USC 103 as being obvious over Brasher et al. (WO2011/109689,published 9/9/2011, cited by Applicant on the IDS filed 4/29/20).

Applicant’s Invention

Applicant claims a tank-mix comprising: a) 1,2-cyclohexandicarboxylic acid diisononyl ester, b) a mixture of anionic surfactants selected from b1) alkylbenzenesulfonates and b2) sulfosuccinates, and c) a nonionic surfactant, wherein [[the]] a weight % ratio of b1) to b2) is 3:1 to 20:1 and wherein [[the]] a weight % ratio of anionic surfactants to nonionic surfactant is b1) + b2) c).


Determination of the scope and the content of the prior art
(MPEP 2141.01)


   Brasher et al. teach an emulsifiable concentrate (EC) that includes an active component (limitation of instant claim 9), a solvent component, and an emulsifier component. The active component is present in an amount of from 20 to 90 parts by weight per 100 parts by weight of the emulsifiable concentrate. The solvent component includes 1,2- cyclohexanedicarboxylic acid diisononyl ester. The emulsifier component 5 to 15 parts by weight per 100 parts by weight of the emulsifiable concentrate and includes an anionic surfactant, a non-ionic surfactant, and a surfactant including at least one ethylene oxide block (abstract). In various embodiments, the solvent component includes from 70 to 85 weight percent of Hexamoll® Dinch (i.e., 1,2- cyclohexanedicarboxylic acid diisononyl ester, limitation of instant claim 5)  and the EC includes from 30 to 40 weight percent of Hexamoll® Dinch (i.e., 1,2- cyclohexanedicarboxylic acid diisononyl ester)z9[0015]).  The anionic surfactant may be any known in the art and typically includes alkali, alkaline earth or ammonium salts of fatty acids, such as potassium stearate, alkyl sulfates, alkyl ether sulfates, alkylsulfonates or iso-alkylsulfonates, alkylbenzenesulfonates such as sodium dodecylbenzenelsulfonate and calcium dodecylbenzene sulfonate, alkylnaphthalenesulfonates, alkyl methyl ester sulfonates, acyl glutamates, alkylsulfosuccinates, sarcosinates such as sodium lauroyl sarcosinate or taurates, and combinations thereof ([0020], limitation of instant claims 1 and 8).  The anionic surfactant may be present in the emulsifier component in any amount. In various embodiments, the anionic surfactant is present in amounts of from 10 to 90, from 20 to 80, from 30 to 60, from 40 to 50, from 40 to 60, from 50 to 60, from 40 to 70, or from 30 to 80, parts by weight per 100 parts by weight of the emulsifier component. In another embodiment, the anionic surfactant is present in a weight ratio to the non-ionic surfactant and to the surfactant (that is different from the anionic surfactant and the non-ionic surfactant) including at least one ethylene oxide block of 2: 1: 1 ([0021]).  The non-ionic surfactant may be any known in the art and typically includes alkoxylated animal or vegetable fats and oils such as corn oil ethoxylates, castor oil ethoxylates, talo fat fatty alcohol alkoxylates and oxoalcohol alkoxylates, fatty acid alkoxylates such as oleic acid ethoxylates, alkylphenol alkoxylates such as isononylphenol ethoxylates, fatty amine alkoxylates, fatty acid amide alkoxylates, sugar surfactants such as sorbitan fatty acid esters (e.g. sorbitan monooleate, and sorbitan tristearate), polyoxyethylene sorbitan fatty acid esters, alkyl polyglycosides, N-alkylgluconamides, alkylmethyl sulfoxides, alkyldimethylphosphine oxides such as tetradecyldimethylphosphine oxide, and combinations thereof ([0022], limitation of instant claims 1,6, and 7). The non-ionic surfactant may be present in the emulsifier component in any amount. In various embodiments, the non-ionic surfactant is present in amounts of from 10 to 90, from 20 to 80, from 30 to 60, from 40 to 50, from 50 to 60, from 40 to 70, from 30 to 80, or from 20 to 30, parts by weight per 100 parts by weight of the emulsifier component. In another embodiment, the non-ionic surfactant is present in a weight ratio to the anionic surfactant and to the surfactant including the at least one ethylene oxide block of 1 :2: 1 ([0023]).  Brasher et al. teach that the active component is commonly known in the art as an "active ingredient." In one non-limiting embodiment, the active component is further defined as a pesticide([0010]) and that in various embodiments, the active component includes  one or more herbicides, such as agricultural herbicides that can be applied to plants and or leaves of plants, fungicides, insecticides (limitation of instant claim11), and the like. Typically, if the active component consists essentially of the herbicides, fungicides, and/or insecticides([0011]).  The emulsifiable concentrate may be added to water or another solvent (limitation of instant claims 9 and 10) to form an agricultural emulsion at point of sale and/or use([0028], tank-mix limitation of the instant claims).  In the examples, Brasher et al. teach different series of emulsions that were formed by diluting various emulsifiable concentrates in hard water ([0030-0075], limitation of instant claims 9 and 10).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Brasher et al. is that Brasher et al. do not expressly teach  that the weight % ratio of b1) dodecylbenzenesul-fonates to b2) sulfosuccinates is from 3:1 to 20:1 and wherein the weight % ratio of anionic surfactants to nonionic surfactant is b1) + b2) > c) (limitations of instant claims 1-3 and 5) and that  b1) is present in an amount of 75 to 95 weight % and b2) is present in an amount of 5 to 25 weight % based on [[the]] a total amount of anionic surfactants (limitation of instant claim4).   However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of tank-mix formulations is routine experimentation and is readily practiced by one of ordinary skill.  





Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

The disclosure of both Brasher et al.  and the instant claims are directed to a combination of  1,2-cyclohexandicarboxylic acid diisononyl ester,  anionic surfactants selected from alkylbenzenesulfonates andsulfosuccinates, and a nonionic surfactant. Brasher et al.  teach that their emulsifiable concentrate may be added to water or another solvent  to form an agricultural emulsion at point of sale and/or use([0028]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Brasher et al.  to arrive at the claimed tank-mix formulation.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).













Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		

Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617